                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TORIANO GERMAINE HUDSON,                          Case No. 17-cv-04373-EMC
                                   8                    Petitioner,
                                                                                           ORDER DENYING PETITION FOR
                                   9             v.                                        WRIT OF HABEAS CORPUS
                                  10     M. SEXTON,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13                                      I.      INTRODUCTION

                                  14          Toriano Germaine Hudson, a prisoner currently incarcerated at the California State Prison-

                                  15   Solano, filed this pro se petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. Mr.

                                  16   Hudson’s petition is now before the Court for review on the merits. For the reasons discussed

                                  17   below, the petition for writ of habeas corpus is DENIED.

                                  18                                      II.      BACKGROUND

                                  19   A.     The Crime

                                  20          On January 17, 2014, Lucio Sanchez was driving his pickup truck in the northbound lane

                                  21   of Seventh Street in Richmond when he was struck on the side by an SUV. Mr. Sanchez never

                                  22   saw the SUV until it crossed into his lane and struck him from the left. Reporter’s Transcript

                                  23   (“RT”) 302-304. After hitting Mr. Sanchez’s car, the SUV reversed, then drove forward, striking

                                  24   other cars. Mr. Sanchez observed Mr. Hudson exit the vehicle, and later identified him to police

                                  25   as the driver of the SUV. RT 308-313.

                                  26          Giovanni Wafer drove her mother-in-law, Martha Wilson, to Ms. Wilson’s sister’s house

                                  27   on Seventh Street. RT 215, 240-41. Ms. Wafer parked by the curb, and Ms. Wilson opened the

                                  28   door and began to exit. The car was struck on the driver’s side headlight by a Cadillac Escalade,
                                   1   knocking Ms. Wilson out of the vehicle. RT 216, 241-43. Ms. Wilson fell on her face and hit the

                                   2   left side of her body on the sidewalk. When Ms. Wafer observed Ms. Wilson after she was thrown

                                   3   from the car, Ms. Wilson was face down and not moving. RT 245. She was transported to the

                                   4   hospital where she received stitches in her head. RT 218.

                                   5          Lakeya Green heard some loud crashes and, when she came outside to see what happened,

                                   6   she observed that all the cars in front of the house had been “smashed up,” and an Escalade, with

                                   7   Mr. Hudson in the driver’s seat, had crashed next door. RT 185-86, 187-89. After the Escalade

                                   8   backed up and then drove forward, hitting Ms. Wafer’s car again, Ms. Green banged on Mr.

                                   9   Hudson’s window and opened his SUV door, yelling for him to stop. RT 190-92.

                                  10          Police Officer Anthony Diaz arrived at the scene and observed the Cadillac SUV with

                                  11   smoke coming from the hood, as well as several parked cars with major damage. No one was in

                                  12   the SUV, but a large crowd had gathered and informed Officer Diaz that Mr. Hudson had fled and
Northern District of California
 United States District Court




                                  13   was in a rear yard area. RT 375-380. Other police officers arrived, and Mr. Hudson was arrested.

                                  14   RT 381-82. Mr. Hudson was placed in the police car, but later the officers attempted to remove

                                  15   him from the police car and an altercation ensued. RT 388-405. Mr. Hudson was taken to the

                                  16   hospital where his blood was drawn. RT 255, 257. A criminalist later testified that the result of

                                  17   the blood draw showed Mr. Hudson had a blood alcohol content of 0.20 percent, a level at which

                                  18   anyone driving an automobile would be impaired. RT 292, 296.

                                  19   B.     Procedural History

                                  20          Mr. Hudson was charged in Contra Costa County Superior Court with the following

                                  21   counts: (1) driving under the influence causing injury (Cal. Veh. Code § 23153(a)); (2) driving

                                  22   with a blood alcohol level of 0.08% causing injury (Cal. Veh. Code § 23153(b)); (3) leaving the

                                  23   scene of an accident with injury (Cal. Veh. Code § 20001(a)/(b)(1)); (4) hit and run driving (Cal.

                                  24   Veh. Code § 20002(a)); (5) resisting an officer by force, violence or threats (Cal. Pen. Code § 69);

                                  25   (6) battery on a peace officer (Cal. Pen. Code § 242/243(b)); and (7) obstructing a peace officer

                                  26   (Cal. Pen. Code § 148(a)(1)). Counts 1 and 2 also alleged that Mr. Hudson personally inflicted

                                  27   great bodily injury, see Cal. Pen. Code § 12022.7(a). It was also alleged that Mr. Hudson had

                                  28   suffered two prior serious felony strike convictions, see Cal. Pen. Code §§ 667(a)(1); (b)-(i) and
                                                                                        2
                                   1   1170.12. CT 260-266. The jury returned guilty verdicts on counts 1 through 4, deadlocked on the

                                   2   remaining counts, and found true the great bodily injury allegations. CT 368-371, 381-386. The

                                   3   trial court found true allegations that Mr. Hudson had suffered two prior serious felony

                                   4   convictions. On July 31, 2015, the trial court sentenced Mr. Hudson to a total term of 35 years to

                                   5   life in state prison. CT 387; 432-439. The California Court of Appeal affirmed the conviction.

                                   6   People v. Hudson, 2017 WL 1075430 (Cal. Ct. App. Mar. 22, 2017). The California Supreme

                                   7   Court denied review. Docket No. 17-8.

                                   8          Mr. Hudson then filed his federal habeas petition, where he raised three claims: (1) that he

                                   9   received an illegal sentencing enhancement; (2) that his right to counsel was denied; and (3) that

                                  10   the trial court erroneously denied his Marsden motion for new counsel. Because his first claim

                                  11   was unexhausted, while his federal habeas petition was pending, Mr. Hudson also filed a habeas

                                  12   petition before the California Supreme Court to exhaust the first claim, which was denied. Docket
Northern District of California
 United States District Court




                                  13   No. 17-9. He then filed an amended federal habeas petition, Docket. No. 16, which is currently

                                  14   before the Court. Mr. Hudson’s amended habeas petition raises three claims: (1) that he lacked the

                                  15   requisite specific intent necessary for a sentencing enhancement; (2) that he was not competent to

                                  16   stand trial or to represent himself; and (3) that his Sixth Amendment right to counsel was violated

                                  17   when the trial judge denied his Marsden motion for new counsel. Respondent filed an answer to

                                  18   the order to show cause. Docket No. 17. Mr. Hudson filed a traverse, Docket No. 20, and an

                                  19   amended traverse, Docket No. 22. The Court has considered both the traverse and the amended

                                  20   traverse.

                                  21                              III.      JURISDICTION AND VENUE

                                  22          This Court has subject matter jurisdiction over this action for a writ of habeas corpus under

                                  23   28 U.S.C. § 2254. 28 U.S.C. § 1331. This action is in the proper venue because the petition

                                  24   concerns the conviction and sentence of a person convicted in Contra Costa County, California,

                                  25   which is within this judicial district. 28 U.S.C. §§ 84, 2241(d).

                                  26                                 IV.      STANDARD OF REVIEW

                                  27          This Court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                  28   custody pursuant to the judgment of a State court only on the ground that he is in custody in
                                                                                         3
                                   1   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).

                                   2             The Antiterrorism And Effective Death Penalty Act of 1996 (“AEDPA”) amended § 2254

                                   3   to impose new restrictions on federal habeas review. A petition may not be granted with respect to

                                   4   any claim that was adjudicated on the merits in state court unless the state court’s adjudication of

                                   5   the claim: “(1) resulted in a decision that was contrary to, or involved an unreasonable application

                                   6   of, clearly established Federal law, as determined by the Supreme Court of the United States; or

                                   7   (2) resulted in a decision that was based on an unreasonable determination of the facts in light of

                                   8   the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).

                                   9             “Under the ‘contrary to’ clause, a federal habeas court may grant the writ if the state court

                                  10   arrives at a conclusion opposite to that reached by [the Supreme] Court on a question of law or if

                                  11   the state court decides a case differently than [the] Court has on a set of materially

                                  12   indistinguishable facts.” Williams v. Taylor, 529 U.S. 362, 412-13 (2000).
Northern District of California
 United States District Court




                                  13             “Under the ‘unreasonable application’ clause, a federal habeas court may grant the writ if

                                  14   the state court identifies the correct governing legal principle from [the Supreme] Court’s

                                  15   decisions but unreasonably applies that principle to the facts of the prisoner’s case.” Id. at 413.

                                  16   “[A] federal habeas court may not issue the writ simply because that court concludes in its

                                  17   independent judgment that the relevant state-court decision applied clearly established federal law

                                  18   erroneously or incorrectly. Rather, that application must also be unreasonable.” Id. at 411. “A

                                  19   federal habeas court making the ‘unreasonable application’ inquiry should ask whether the state

                                  20   court’s application of clearly established federal law was objectively unreasonable.” Id. at 409.

                                  21             The state-court decision to which § 2254(d) applies is the “last reasoned decision” of the

                                  22   state court, if there is a reasoned decision. See Ylst v. Nunnemaker, 501 U.S. 797, 803-04 (1991).

                                  23   When confronted with an unexplained decision from the last state court to have been presented

                                  24   with the issue, “the federal court should ‘look through’ the unexplained decision to the last related

                                  25   state-court decision that does provide a relevant rationale. It should then presume that the

                                  26   unexplained decision adopted the same reasoning.” Wilson v. Sellers, 138 S. Ct. 1188, 1192

                                  27   (2018).

                                  28
                                                                                           4
                                   1                                         V.       DISCUSSION

                                   2   A.     Sufficiency of the Evidence For Sentence Enhancement

                                   3          1.      Exhaustion

                                   4          Prisoners in state custody who wish to challenge collaterally in federal habeas proceedings

                                   5   either the fact or length of their confinement are first required to exhaust state judicial remedies,

                                   6   either on direct appeal or through collateral proceedings, by presenting the highest state court

                                   7   available with a fair opportunity to rule on the merits of each and every claim they seek to raise in

                                   8   federal court. See 28 U.S.C. § 2254(b), (c); Rose v. Lundy, 455 U.S. 509, 515-16 (1982).

                                   9          Mr. Hudson’s first claim is that his sentence should not have been enhanced for causing

                                  10   great bodily injury because he lacked the requisite specific intent. Amended Petition, Docket No.

                                  11   16 at 5. Respondent asserts that this claim has not been exhausted and that it fails on the merits.

                                  12   Previously Mr. Hudson conceded that the claim was not exhausted because it was not presented in
Northern District of California
 United States District Court




                                  13   his state appellate proceedings, but in the intervening time he filed a habeas petition in state court

                                  14   to exhaust the claim. However, Mr. Hudson’s state habeas petition did not include any supporting

                                  15   documents, and the California Supreme Court denied the habeas petition, with a citation to People

                                  16   v. Duvall, 9 Cal.4th 464, 474 (Cal. 1995), including the parenthetical that “a petition for a writ of

                                  17   habeas corpus must include copies of reasonably available documentary evidence.” Mr. Hudson’s

                                  18   specific intent claim was raised only in his state habeas petition, thus the last reasoned decision is

                                  19   the California Supreme Court’s denial of his habeas petition.

                                  20          Under California law, a denial of a habeas petition with a citation to Duvall indicates that a

                                  21   petitioner has failed to include copies of reasonably available documentary evidence, a curable

                                  22   defect. It can be cured in a renewed state petition that includes the documentary evidence, and

                                  23   state judicial remedies are not exhausted in such a case. When the California Supreme Court

                                  24   summarily denies a petition for writ of habeas corpus with citations to both Duvall and In re.

                                  25   Swain, 34 Cal.2d 300, 304 (Cal. 1949), the decision is in effect, the grant of a demurrer. See

                                  26   Curiel v. Miller, 830 F.3d 864, 869 (9th Cir. 2016). Although the California Supreme Court did

                                  27   not cite Swain, it did cite to Duvall. The court thus dismissed the petition for failure to attach

                                  28   necessary documents; this suggests Mr. Hudson could return to the California Supreme Court with
                                                                                          5
                                   1   a new petition for writ of habeas corpus with the necessary documents. Here, Mr. Hudson could

                                   2   exhaust by filing a new habeas petition in the California Supreme Court and attaching the

                                   3   necessary supporting documents. The claim is therefore unexhausted.

                                   4          The district court may deny, but not grant, relief on a habeas petition that presents an

                                   5   unexhausted claim. See 28 U.S.C. § 2254(b)(2). The district court can deny an unexhausted claim

                                   6   on the merits if “it is perfectly clear that the applicant does not raise even a colorable federal

                                   7   claim.” Cassett v. Stewart, 406 F.3d 614, 623 (9th Cir. 2005) (citation omitted). Here, despite

                                   8   Mr. Hudson’s failure to properly exhaust his claim regarding specific intent, the Court will

                                   9   nevertheless deny the claim on the merits.

                                  10          2.      The Claim Fails on The Merits

                                  11          A sentence enhancement violates due process if there is insufficient evidence to support

                                  12   the enhancement. See Jackson v. Virginia, 443 U.S. 307, 315, 321 (1979); Garcia v. Carey, 395
Northern District of California
 United States District Court




                                  13   F.3d 1099, 1102 (9th Cir. 2005) (applying the Jackson standard to state sentence enhancements).

                                  14   Mr. Hudson challenges the sentence enhancement he received under California Penal Code

                                  15   Section 12022.7(a). That section provides: “Any person who personally inflicts great bodily

                                  16   injury on any person other than an accomplice in the commission of a felony or attempted felony

                                  17   shall be punished by an additional and consecutive term of imprisonment in the state prison for

                                  18   three years.” Under California law, section 12022.7(a) does not require a showing of specific

                                  19   intent to inflict great bodily injury (GBI). See People v. Poroj, 190 Cal.App.4th 165, 172 (Cal. Ct.

                                  20   App. 2010) (“[S]ection 12022.7, subdivision (a) does not require a showing of intent to inflict

                                  21   GBI, either general or specific. Rather, in order to have found the enhancement allegations true in

                                  22   counts 2 and 3, the jury only had to find defendant acted with general intent in committing the

                                  23   underlying DUI felonies and personally inflicted GBI on [the victim] in the commission of those

                                  24   felonies.”); People v. Carter, 60 Cal.App.4th 752, 755-56 (Cal. Ct. App. 1998) (subdivision (a)

                                  25   originally required the defendant to intend to inflict GBI, but has since been amended to repeal the

                                  26   element of specific intent to inflict GBI) (citing Stats. 1995, ch. 341 § 1); Hodge v. Uribe, 2012

                                  27   WL 6014666, at *11 (C.D. Cal. Nov. 25, 2012).

                                  28          Mr. Hudson cites People v. Santos, 222 Cal.App.3d 723 (Cal. Ct. App. 1990), which held
                                                                                          6
                                   1   that section 12022.7 requires specific intent to inflict great bodily injury. However, Santos

                                   2   predates the 1995 amendments which removed the specific intent requirement. Accordingly, it no

                                   3   longer applies. See e.g. People v. Modiri, 39 Cal.4th 481, 501 n.11 (Cal. 2006) (noting that the

                                   4   California Legislature long ago removed from section 12022.7(a) the requirement that great bodily

                                   5   injury be personally inflicted “with the intent to inflict the injury”) (citing Stats.1995, ch. 341, § 1,

                                   6   p. 1851); Poroj, 190 Cal. App.4th at 172; Carter, 60 Cal.App.4th at 755-56; Hodge, 2012 WL

                                   7   6014666 at *11.

                                   8           Federal courts must look to state courts for the definitions of the substantive elements of

                                   9   state criminal offenses, and such determinations are binding on federal courts. See Bradshaw v.

                                  10   Rickey, 546 U.S. 74, 76 (2005) (per curiam) (“We have repeatedly held that a state court’s

                                  11   interpretation of state law, including one announced on direct appeal of the challenged conviction,

                                  12   binds a federal court sitting in habeas corpus”). Even a determination of state law made by an
Northern District of California
 United States District Court




                                  13   intermediate appellate court must be followed and may not be ‘“disregarded by a federal court

                                  14   unless it is convinced by other persuasive data that the highest court of the state would decide

                                  15   otherwise.”’ Hicks v. Feiock, 485 U.S. 624, 630 n.3 (1988) (citation omitted).

                                  16           This Court is bound by the California Court of Appeal’s more recent holding in Poroj that

                                  17   § 12022.7(a) does not require specific intent to inflict great bodily injury for a sentencing

                                  18   enhancement under that section. Poroj, 190 Cal.App.4th at 172. Mr. Hudson’s due process claim

                                  19   that he lacked the requisite specific intent for a great bodily injury enhancement necessarily fails

                                  20   because it is inapposite. Accordingly, Mr. Hudson is not entitled to habeas relief on this claim.

                                  21   B.      Competence

                                  22           Mr. Hudson claims that his due process rights were violated because he was both

                                  23   incompetent to stand trial and incompetent to represent himself. Respondent asserts that Mr.

                                  24   Hudson points to nothing in the record suggesting that the court of appeal’s conclusion --- that the

                                  25   trial court conducted an adequate competence inquiry and the record did not support overturning

                                  26   the presumption of competence --- was unreasonable. The standard for competence to stand trial

                                  27   is different than the standard for competence to represent one’s self, and thus the claims will be

                                  28   analyzed separately.
                                                                                           7
                                   1          1.     Competence to Stand Trial

                                   2          The opinion of the court of appeal summarized the trial court competency proceedings as

                                   3   follows:

                                   4                 On March 24, 2015, appointed counsel advised Judge Mockler of a
                                                     doubt as to defendant's competency to stand trial. Pursuant to Penal
                                   5                 Code 1 section 1369, and over defendant's vehement protests, Judge
                                                     Mockler appointed two psychologists to examine defendant. So far
                                   6                 as the record reveals, only one of the psychologists contacted
                                                     defendant and/or reported to the court. Dr. Jeremy Coles advised
                                   7                 Judge Mockler: “I attempted to evaluate Mr. Hudson at the Contra
                                                     Costa County Jail in Martinez .... However, when he entered the
                                   8                 examination room and I informed him as to why I was there to see
                                                     him, he responded, ‘I’m competent man. They’re full of shit
                                   9                 because I wouldn’t take their deal. They’re saying I’m not
                                                     competent. They’re full of shit. I ain’t got time.’ He then exited the
                                  10                 evaluation room.”2 After speaking with defendant's counsel, and
                                                     reviewing some jail records, Dr. Coles concluded: “Without a
                                  11                 current interview, it is not possible to make a sufficiently informed
                                                     determination regarding Mr. Hudson’s legal competency” or “Mr.
                                  12                 Hudson's need for psychiatric medication.”
Northern District of California
 United States District Court




                                  13                        [Footnote 2:] At a subsequent hearing, defense counsel told
                                                            Judge Mockler that “Mr. Hudson refused to talk to the other
                                  14                        doctor as well.” (See fn. 6, post.)
                                  15                 On April 30, 2015, following receipt of Dr. Coles’s report, Judge
                                                     Mockler held a hearing at which the following transpired:
                                  16

                                  17                        “THE COURT: Mr. Hudson had been represented starting in
                                                            August of 2014 by Mr. Daniel Cook, who was appointed
                                  18                        counsel. He went through a preliminary examination with
                                                            Mr. Cook and then through his arraignment up here. Then in
                                  19                        November of 2014, Mr. Hudson requested to represent
                                                            himself. I granted that. The matter was set for trial on
                                  20                        December 17 of 2014. Mr. Hudson, who was representing
                                                            himself at that point, was sent to a trial department and
                                  21                        requested at that time that counsel be appointed. So on
                                                            December 18th, the matter was back in front of me. And Mr.
                                  22                        Briggs was appointed to represent Mr. Hudson. Mr. Briggs
                                                            had made six appearances with Mr. Hudson up until and
                                  23                        including March 19 of 2015. Then on March 24th of 2015,
                                                            Mr. Briggs declared a doubt, criminal proceedings were
                                  24                        suspended and two doctors were appointed ... to evaluate Mr.
                                                            Hudson. We did receive one doctor's report from Dr. Coles,
                                  25                        which is—does not—let’s put it this way, does not have an
                                                            opinion by the doctor one way or the other as to Mr.
                                  26                        Hudson’s competence.
                                  27                        *2 “The reason I’m making this record is because I do
                                                            believe under Godinez vs. Moran, 509 U.S. 389 and Indiana
                                  28                        vs. Edwards, 554 U.S. 164, that despite the fact that there has
                                                                                       8
                                                              been a recent declaration by counsel of a doubt as to Mr.
                                   1                          Hudson's competence, I don't—I think that I can still make a
                                                              determination whether Mr. Hudson is competent to represent
                                   2                          himself. There has been no opinion and no court finding that
                                                              Mr. Hudson is not competent. And, in fact, I have no
                                   3                          evidence before me that he's not competent. So I'm going to
                                                              find at this point by [a] preponderance of evidence that Mr.
                                   4                          Hudson is competent and criminal proceedings are
                                                              reinstated.
                                   5

                                   6   Hudson, 2017 WL 1075430 at *1-2. The California Court of Appeal found that, in determining

                                   7   that Mr. Hudson was competent to stand trial, the judge “understood the statutory procedures and

                                   8   complied with them,” and that given the unusual circumstances present in Mr. Hudson’s case, any

                                   9   “noncompliance with the literal letter of these procedure could not be considered prejudicial.” Id.

                                  10   at *4. The court of appeal reviewed the trial judge’s decision “to determine whether, construing

                                  11   the record most favorably to that decision, it has the support of substantial evidence,” and rejected

                                  12   Mr. Hudson’s claim that prejudicial procedural or substantive error undermined Judge Mockler’s
Northern District of California
 United States District Court




                                  13   competency determination. Id. at *3, 6.

                                  14          As the last reasoned decision from a state court, the California Court of Appeal’s decision

                                  15   is the decision to which § 2254(d) is applied. See Wilson, 138 S. Ct. at 1192. Mr. Hudson is

                                  16   entitled to habeas relief only if the California Court of Appeal’s decision was contrary to, or an

                                  17   unreasonable application of, clearly established federal law from the U.S. Supreme Court, or was

                                  18   based on an unreasonable determination of the facts in light of the evidence presented.

                                  19          A criminal defendant may not be tried unless he is competent, and he may not waive his

                                  20   right to counsel or plead guilty unless he does so competently and intelligently. Godinez v.

                                  21   Moran, 509 U.S. 389, 396 (1993). The conviction of a defendant while legally incompetent

                                  22   violates due process. Cacoperdo v. Demosthenes, 37 F.3d 504, 510 (9th Cir. 1994). The test for

                                  23   competence to stand trial is whether the defendant demonstrates the ability “to consult with his

                                  24   lawyer with a reasonable degree of rational understanding” and a “rational as well as factual

                                  25   understanding of the proceedings against him.” Godinez, 509 U.S. at 396. The question “is not

                                  26   whether mental illness substantially affects a decision, but whether a mental disease, disorder or

                                  27   defect substantially affects the prisoner’s capacity to appreciate his options and make a rational

                                  28   choice.” Dennis v. Budge, 378 F.3d 880, 890 (9th Cir. 2004). “A ‘rational choice’ does not mean
                                                                                         9
                                   1   a sensible decision.” Id. A state court’s finding of competency to stand trial is presumed correct if

                                   2   fairly supported by the record. Deere v. Cullen, 718 F.3d 1124, 1145 (9th Cir. 2013). No formal

                                   3   evidentiary hearing is required for the presumption to apply. Id. A habeas petitioner must come

                                   4   forward with clear and convincing evidence to rebut the presumption. Id.

                                   5          Mr. Hudson asserts that Judge Mockler did not conduct a full competency hearing.

                                   6   However, in reviewing the competency proceedings and the judge’s findings, the court of appeal

                                   7   applied the presumption from Penal Code § 1369 that a defendant is mentally competent unless he

                                   8   is proved by a preponderance of the evidence to be otherwise. The appellate court noted that a

                                   9   defendant is deemed competent to stand trial if he has sufficient present ability to consult with his

                                  10   lawyer with a reasonable degree of rational understanding and has a rational as well as factual

                                  11   understanding of the proceedings against him. This is the correct standard under federal law, as

                                  12   Godinez requires that the defendant demonstrates the ability “to consult with his lawyer with a
Northern District of California
 United States District Court




                                  13   reasonable degree of rational understanding” and a “rational as well as factual understanding of

                                  14   the proceedings against him.” 509 U.S. at 396.

                                  15          The appellate court further noted that Mr. Hudson’s attorney did not call other experts to

                                  16   testify nor proffer any form of additional evidence. Defense counsel did not cite to any of the

                                  17   statements he made to the psychologist nor draw the judge’s attention to any behavior or in-court

                                  18   actions by Mr. Hudson that would be relevant to competency. Accordingly, the court of appeal

                                  19   reasonably found that Judge Mockler conducted an adequate competency hearing, albeit a

                                  20   truncated one due to the dearth of evidence, and “given the unusual circumstances, any

                                  21   noncompliance with the literal letter of [the California Rules of Court procedures for a trial on

                                  22   mental competency] could not be considered prejudicial” and it was “hard to conceive what the

                                  23   ‘full competency hearing’ desired by the defendant would have revealed.” Hudson, 2017 WL

                                  24   1075430 at *4. In light of this record, the court of appeal reasonably concluded that there was not

                                  25   evidence to overturn the presumption of competence.

                                  26          Mr. Hudson turned down a plea deal for a 32-month sentence, opting instead to take his

                                  27   case to trial and represent himself, decisions which he now asserts had disastrous consequences

                                  28   and showed his incompetence. The court of appeal’s opinion reviewed the portions of the trial
                                                                                        10
                                   1   transcript where Judge Mockler went over the paperwork that Mr. Hudson filled out with the

                                   2   charges against him and the possible sentence he could receive, and reasonably determined that he

                                   3   had an understanding of the facts of the case against him and the potential for a life sentence. See

                                   4   RT 67-69.

                                   5          Mr. Hudson asserts that there was evidence of his incompetence. He asserts that

                                   6   notwithstanding Dr. Coles’ ultimate conclusion --- that he could not make a finding of

                                   7   incompetence without interviewing Mr. Hudson --- the provisional opinion in Dr. Coles’ report

                                   8   was that Mr. Hudson was not competent. As noted by the court of appeal, Dr. Coles’ provisional

                                   9   opinion came from reviewing Mr. Hudson’s file and an interview with defense counsel who

                                  10   described Mr. Hudson as unable to cooperate with counsel in a meaningful manner, becoming

                                  11   belligerent when asked to cooperate, and employing unusual and delusional thoughts such as a

                                  12   fixation with the resisting arrest charge and a belief that he would prevail on a civil suit against the
Northern District of California
 United States District Court




                                  13   police for excessive force and therefore did not mind a lengthy prison sentence as he would be

                                  14   wealthy once released.1 Dr. Coles’ report noted that Mr. Hudson’s jail records showed that while

                                  15   incarcerated Mr. Hudson had:

                                  16                  “been treated intermittently for psychological symptoms. At times
                                                      he has demonstrated an oppositional attitude. A history of
                                  17                  depression was noted. . . intrusive memories of death and dying
                                                      which he related to his history of the several gunshot wounds he
                                  18                  incurred in 1992, 1996, 2002 and 2008. . . Multiple aggressive
                                                      symptoms and anxiety symptoms are noted in the record. No
                                  19                  evidence of psychotic symptomology was provided in this record.
                                                      Mr. Hudson has received varied diagnosis while treated at the jail,
                                  20                  including mood disorder not otherwise specified, anxiety disorder
                                                      not otherwise specified, and PTSD.”
                                  21

                                  22   RT 508-511. The court of appeal acknowledged that Dr. Coles’ report contained a provisional

                                  23   opinion, quoting the portion of the report where Dr. Coles stated: “In summary, it is most probable

                                  24   that Mr. Hudson is not legally competent at the present time but an interview is necessary to

                                  25   confirm this provisional opinion.” Hudson, 2017 WL 1075430 at *5. However, the court of

                                  26
                                  27   1
                                         Mr. Hudson’s view that the resisting arrest charge was unfounded was not baseless. As noted by
                                  28   the court of appeal, the jury did not reach a verdict on the “resisting-officer” charges that Mr.
                                       Hudson faced. Hudson, 2017 WL 1075430 at n. 4.
                                                                                         11
                                   1   appeal ultimately concluded that there was no evidence that Mr. Hudson was incompetent to stand

                                   2   trial:

                                   3                   The lack of a firm opinion from Dr. Coles does not establish the
                                                       absence of substantial evidence, for expert evidence is not a
                                   4                   requisite to a competency determination. Defendant’s poor relations
                                                       with Mr. Briggs are not probative. Because it was not Judge
                                   5                   Mockler who declared a doubt as to defendant’s competence, it may
                                                       be presumed that nothing she observed led her to suspect that
                                   6                   defendant was irrational or incompetent. Even the hearsay
                                                       “delusions” attributed to defendant do not show that he failed to
                                   7                   understand the nature of the proceedings against him. The fact that
                                                       Judge Mockler had previously found defendant competent to waive
                                   8                   his right to counsel is also significant, for that was certainly
                                                       information “otherwise made available to the trial court” “at the
                                   9                   time of its decision.”
                                  10   Id. (internal citations omitted). Mr. Hudson attempts to parlay the inconclusive report, written by

                                  11   a psychologist who was unable to interview him, into a showing of mental incompetence. The

                                  12   state courts reasonably rejected his argument for the reasons explained above. The opinion of the
Northern District of California
 United States District Court




                                  13   California Court of Appeal upholding Judge Mockler’s competency determination was neither

                                  14   contrary to nor an unreasonable application of federal law under 28 U.S.C. § 2254(d). It was not

                                  15   unreasonable for the state court to conclude that Mr. Hudson had the ability “to consult with his

                                  16   lawyer with a reasonable degree of rational understanding” and a “rational as well as factual

                                  17   understanding of the proceedings against him.” The trial judge had two occasions to observe Mr.

                                  18   Hudson’s competence: (1) when he did the Faretta paperwork, and (2) in the colloquy before

                                  19   being allowed to represent himself. Both times reflect Mr. Hudson’s understanding of the

                                  20   proceedings against him. The only evidence which could have suggested incompetence was the

                                  21   letter from the one psychologist stating his report was inconclusive because he could not interview

                                  22   Mr. Hudson. See Godinez, 509 U.S. at 396. Mr. Hudson has not put forth clear and convincing

                                  23   evidence to rebut the presumption that the state court’s competency finding was reasonable.

                                  24   Accordingly, Mr. Hudson is not entitled to habeas relief on this claim.

                                  25            2.     Competence for Self-Representation

                                  26            The trial court found Mr. Hudson competent and went through the following colloquy for

                                  27   self-representation pursuant to Faretta v. California, 422 U.S. 806 (1975):

                                  28                   THE COURT: …Mr. Hudson, I see that you have initialed the
                                                                                        12
                                                      appropriate paragraphs on the Faretta form.
                                   1
                                                      THE DEFENDANT: Yes.
                                   2
                                                      THE COURT: You do indicate… here as to ---in answer to 2(d) that
                                   3                  you did represent yourself in the year 2000, right?
                                   4                  THE DEFENDANT: Correct.
                                   5                  THE COURT: Under charges and consequences I see you’ve written
                                                      out all the charges you’re facing and you’ve also indicated based on
                                   6                  the enhancements that your maximum sentence is 35 [years] to life,
                                                      which may be a little over-stating the maximum amount of time, but
                                   7                  that’s fine. The important thing is that you understand that you
                                                      could potentially get a life sentence. So Mr. Hudson, just so we
                                   8                  make a record here, you understand that if you --- if I grant your
                                                      right [sic: request] to represent yourself, that you will be expected to
                                   9                  conduct yourself in the court proceedings just the way any other
                                                      attorney would be expected to conduct themselves. Do you
                                  10                  understand that, sir?
                                  11                  The DEFENDANT: Yes, your Honor.
                                  12                  THE COURT: You also understand that if you actually go to a trial,
Northern District of California
 United States District Court




                                                      or any type of contested hearing, a motion or whatever, that the
                                  13                  judge who is hearing the trial or the motion can’t help you out and
                                                      that you will be up against a seasoned prosecutor who is going to
                                  14                  know the rules of evidence and have tried cases before. Do you
                                                      understand that?
                                  15
                                                      THE DEFENDANT: Yes, ma’am.
                                  16
                                                      MR. BOLEN [the prosecutor]: The Court should also be aware that
                                  17                  last time he was in trial he said he couldn’t do a trial. He’s playing
                                                      games [with] the Court. It should be clear to the Court he told the
                                  18                  last judge in the trial department, I can’t do a trial without an
                                                      attorney. He was ready to go to trial with Mr. Briggs and started
                                  19                  giving Mr. Briggs a hard time because he [defendant] didn’t want to
                                                      go to trial. And Mr. Hudson clearly doesn’t want to go to trial. . .
                                  20                  He’s going to be back again asking for an attorney.
                                  21                  THE COURT: The Court is well aware of that, but the Court is also
                                                      aware of the fact that it is reversible error per se for a judge to deny
                                  22                  a person’s rights to represent themselves in the absence of evidence
                                                      that they’ve been abusing the process or are patently mentally ill or
                                  23                  are threatening witnesses. I don’t have any of that evidence here.
                                  24
                                       RT 67-69. The trial court then warned Mr. Hudson that he (Hudson) was not to engage in dilatory
                                  25
                                       tactics: “[Y]ou can’t be getting into a trial department and saying you can’t handle it and you want
                                  26
                                       an attorney, only to find fault with every attorney who represents you.” RT 70.
                                  27
                                              The court of appeal upheld the trial judge’s finding that Mr. Hudson was competent to
                                  28
                                                                                         13
                                   1   represent himself. In upholding the trial court’s decision finding Mr. Hudson competent to

                                   2   represent himself and granting his request to represent himself pursuant to Faretta, the Court of

                                   3   Appeal noted the limited exception from Indiana v. Edwards, 554 U.S. 164 (2008), for “gray-

                                   4   area” defendants with severe mental illness, but stated that Mr. Hudson had no history or diagnosis

                                   5   of mental illness, severe or otherwise. Psychologist Dr. Coles said in one paragraph of his letter

                                   6   that he reviewed 8 months of jail medical records and that Mr. Hudson had various diagnoses in

                                   7   jail. However, there were no details regarding the various jail diagnoses such as who diagnosed,

                                   8   how symptoms presented, what treatment was given, etc. Mr. Hudson’s attorney did not submit

                                   9   any evidence of mental illness. Thus there was no tangible evidence of a particular mental illness,

                                  10   and no evidence regarding severity. Accordingly, the Court of Appeal rejected Mr. Hudson’s

                                  11   claim that prejudicial procedural or substantive error undermined the trial judge’s determination

                                  12   that he was competent to represent himself.
Northern District of California
 United States District Court




                                  13          As the last reasoned decision from a state court, the California Court of Appeal’s decision

                                  14   is the decision to which § 2254(d) is applied. See Wilson, 138 S. Ct. at 1192. Mr. Hudson is

                                  15   entitled to habeas relief only if the California Court of Appeal’s decision was contrary to, or an

                                  16   unreasonable application of, clearly established federal law from the U.S. Supreme Court, or was

                                  17   based on an unreasonable determination of the facts in light of the evidence presented.

                                  18          The standard for a defendant to be competent to represent himself at trial is higher than the

                                  19   standard to stand trial; a defendant may be “competent” to stand trial, but not have sufficient

                                  20   mental capacity to “carry out the basic tasks needed” to represent himself at trial. Edwards, 554

                                  21   U.S. at 174-78. “Here the higher standard seeks to measure the defendant's ability to conduct trial

                                  22   proceedings.” Id. at 173. “In certain instances an individual may well be able to satisfy Dusky's

                                  23   mental competence standard, for he will be able to work with counsel at trial, yet at the same time

                                  24   he may be unable to carry out the basic tasks needed to present his own defense without the help

                                  25   of counsel.” Id. at 175-176. “The Supreme Court has not set forth a specific standard for a

                                  26   criminal defendant’s competence to exercise his right to self-representation, however, instead

                                  27   leaving the determination of whether the defendant is competent to conduct trial proceedings to

                                  28   the trial court’s discretion. The Edwards court reasoned that the trial judge will often prove best
                                                                                        14
                                   1   able to make more fine-tuned mental capacity decisions, tailored to the individualized

                                   2   circumstances of a particular defendant.” Dixon v. Ryan, 932 F.3d 789, 804 (9th Cir. 2019)

                                   3   (internal citations and quotations omitted).

                                   4          If the defendant is in the “gray area” where he is competent to stand trial and waive

                                   5   counsel but suffers from a severe mental illness to the point where he is not competent to conduct

                                   6   trial proceedings, the Sixth Amendment does not bar the state from insisting upon representation.

                                   7   Edwards, 554 U.S. at 172-77 (holding that the defendant -- who suffered from severe

                                   8   schizophrenia, was found incompetent to stand trial multiple times, and was committed to the state

                                   9   hospital while awaiting trial -- was competent to stand trial but not competent to represent himself

                                  10   due to his severe mental illness).

                                  11          Additionally, as stated in Moran v. Godinez, 57 F.3d 690, 695 (9th Cir. 2004) (internal

                                  12   citations omitted):
Northern District of California
 United States District Court




                                  13                  Due process requires a court to conduct a competency hearing on its
                                                      own motion before permitting a defendant to waive constitutional
                                  14                  rights, whenever a reasonable judge would be expected to have a
                                                      bona fide doubt as to the defendant's competence. A bona fide
                                  15                  doubt should exist when there is substantial evidence of
                                                      incompetence. Although no particular facts signal incompetence,
                                  16                  suggestive evidence includes a defendant's demeanor before the trial
                                                      court, previous irrational behavior, and available medical
                                  17                  evaluations.”
                                  18          A state may presume that a defendant is competent and require him to shoulder the burden

                                  19   of proving his incompetence. See Medina v. California, 505 U.S. 437, 449 (1994). A state

                                  20   therefore is not constitutionally obligated to place the burden of proof on the prosecution to

                                  21   establish competence, or to relieve defendant of the burden of establishing his incompetence. See

                                  22   Moran, 57 F.3d at 697.

                                  23          To determine whether a defendant actually understands the nature and consequences of a

                                  24   request to waive counsel, the court must abide by the principles set forth in Faretta, 422 U.S. at

                                  25   835. The defendant must “be aware of the nature of the charges against him, the possible

                                  26   penalties, and the dangers and disadvantages of self-representation.” United States v. Balough,

                                  27   820 F.2d 1485, 1487 (9th Cir. 1987). The defendant must be allowed to exercise his right to self-

                                  28   representation so long as he knowingly and intelligently waives his right to counsel and is able and
                                                                                        15
                                   1   willing to abide by rules of procedure and courtroom protocol. McKaskle v. Wiggins, 465 U.S.

                                   2   168, 173 (1984).

                                   3          Mr. Hudson asserts that the trial judge misunderstood the scope of her discretion in

                                   4   determining whether he was competent to represent himself and should have held a full

                                   5   competency hearing before granting his Faretta motion. However, as noted in the Court of

                                   6   Appeal opinion, the trial judge did hold a competency hearing. It was a truncated hearing because

                                   7   the defense presented no evidence to show incompetence. Mr. Hudson cannot fault the trial court

                                   8   for not stretching out the hearing where there was so little evidence.

                                   9          In his traverse Mr. Hudson points to Dr. Coles’ report, and the fact that he turned down a

                                  10   32- month plea deal when facing a life sentence as evidence of his incompetence to represent

                                  11   himself. He argues that his offense was a non-violent DUI and should have been a California

                                  12   Vehicle Code case, not a criminal matter, and that he believed the 32 months offered would be the
Northern District of California
 United States District Court




                                  13   most time given and never believed he would be given a life sentence because a DUI case carried

                                  14   only penalties of 16 months, 2 years and 3 years. These assertions are belied by the record, which

                                  15   shows that Mr. Hudson twice filled out Faretta paperwork and in so doing reviewed with the

                                  16   judge the nature of the case against him, the charges, and the potential penalties.

                                  17          While in hindsight Mr. Hudson acknowledges that rejecting the plea deal was a poor

                                  18   decision, he points to nothing in the record that would rebut the presumption that the state court

                                  19   correctly found him competent. Mr. Hudson’s former attorney, Mr. Briggs, did express a doubt

                                  20   regarding competence, but did not submit any evidence of incompetence. Mr. Hudson vehemently

                                  21   asserted he was competent and refused to meet with the court-appointed psychologist Dr. Coles. 2

                                  22   While Dr. Coles’ report offers a provisional determination of incompetence based on reviewing

                                  23   jail medical records and information from defense counsel, Dr. Coles’ report clearly states that it is

                                  24   inconclusive because Dr. Coles was unable to complete the evaluation. The only evidence of

                                  25   possible mental illness in the record is Dr. Coles’ report which notes varying diagnoses from jail

                                  26   records. But as noted above, the record does not contain evidence of a severe mental illness such

                                  27
                                       2
                                  28     Defense counsel informed the judge that Mr. Hudson also refused to allow the other psychologist
                                       to examine him. Hudson, 2017 WL 1075430 at n. 2, 6.
                                                                                      16
                                   1   as that which the Court in Edwards found to fall into the “gray area.” 554 U.S. at 172-77. The

                                   2   record is distinguishable from the record in Edwards where there was a diagnosis of severe

                                   3   schizophrenia, multiple psychiatric evaluations and reports, and several state hospital

                                   4   commitments due to being found incompetent to stand trial on several occasions. Id. As with his

                                   5   claim that he was incompetent to stand trial, Mr. Hudson attempts to parlay Dr. Coles’

                                   6   inconclusive report into a showing that he was mentally incompetent to represent himself. Again,

                                   7   the court of appeal reasonably rejected his argument.

                                   8          In reviewing Mr. Hudson’s competency claim, the court of appeal’s opinion was not an

                                   9   unreasonable application of federal law under 28 U.S.C. § 2254. State court competency

                                  10   determinations are entitled to a presumption of correctness. See Brewer v. Lewis, 989 F.2d 1021,

                                  11   1027 (9th Cir. 1993) (citing Demosthenes v. Baal, 495 U.S. 731, 735 (1990)). A federal court may

                                  12   overturn a state court competency finding only if it is not fairly supported by the record. See id.
Northern District of California
 United States District Court




                                  13   Here, the state court competency finding is fairly supported by the record. The decision of the

                                  14   court of appeal was neither unreasonable nor contrary to federal law, and Mr. Hudson is not

                                  15   entitled to habeas on this claim.

                                  16   C.     Marsden Motion

                                  17          Mr. Hudson claims that his Sixth Amendment right to counsel was violated when the trial

                                  18   judge denied his pretrial motion for substitute counsel when he was represented by Mr. Briggs.

                                  19   He no longer wished to be represented by Mr. Briggs because he felt they were in conflict and he

                                  20   wanted to represent himself.

                                  21          Initially, Mr. Hudson was represented by an appointed attorney named Mr. Cook. Mr.

                                  22   Hudson tried unsuccessfully to have Mr. Cook replaced because Mr. Hudson said there was a

                                  23   conflict and he couldn’t work with Mr. Cook. After that Marsden3 motion to replace Mr. Cook

                                  24   was denied, Mr. Hudson’s Faretta motion was granted and he began representing himself. On

                                  25   December 17, 2014, the day his case was set for trial, Mr. Hudson requested a lawyer and the

                                  26
                                  27   3
                                         In People v. Marsden, 2 Cal.3d 118 (Cal. 1970), the court set forth the procedural requirement
                                       for a hearing to inquire into the reasons for requesting substitute counsel and reviewed the
                                  28
                                       erroneous denial of substitute counsel.
                                                                                         17
                                   1   following day Mr. Briggs was appointed to represent him. The trial was postponed. Four months

                                   2   later, Mr. Hudson requested a Marsden hearing because he no longer wanted to be represented by

                                   3   Mr. Briggs, stating that “Briggs and I conflict a hundred percent.” RT 56. During the closed

                                   4   hearing, the following exchange occurred:

                                   5                 THE COURT: So, Mr. Hudson, I mean it’s clear you’ve made it
                                                     evident in open court that you’re very very unhappy. Why don’t we
                                   6                 – what is it that – I mean, what is it that you want to do in this case?
                                   7                 THE DEFENDANT: I would like to have my pro per status back –
                                                     returned. This man is like a surrogate prosecutor. He went behind
                                   8                 my back and labeled me incompetent, violating my right to a speedy
                                                     trial. There was no need to label me incompetent. They violated my
                                   9                 rights to a speedy trial by doing that, knowing that they had ten days
                                                     to have me in court. This was a blatant attempt by the D.A., and this
                                  10                 man, he’s in cahoots with them. This man cannot save the -- I
                                                     would probably catch a case if I was in a room with this man alone.
                                  11                 So I can be nowhere near this man, period. That’s my word, your
                                                     Honor. This man labeled me incompetent behind my back. As far
                                  12                 as I’m concerned he’s a surrogate prosecutor and works with the
Northern District of California




                                                     D.A. He’s probably a D.A. himself.
 United States District Court




                                  13
                                                     THE COURT: Mr. Hudson, is there any attorney that you would feel
                                  14                 was not -- let me put it in a more positive point of view. Is there
                                                     any attorney that you feel you could work with?
                                  15
                                                     THE DEFENDANT: I’m quite sure there’s an attorney that I would
                                  16                 be able to work with. This man would not be the attorney. That is
                                                     definite. Like I said, I’m more competent than probably he is,
                                  17                 considering the way he has handled this case so far. And he has the
                                                     nerve to name me incompetent. That is a disgrace and a mark
                                  18                 against me, period. He show [sic] his incompetence in doing that.
                                  19                 THE COURT: Well, Mr. Hudson, you did have a different attorney
                                                     through the prelim and during your initial proceedings in this
                                  20                 department. And you were – you had several Marsdens with that
                                                     attorney.
                                  21
                                                     THE DEFENDANT: Correct. The only thing that I needed to do is
                                  22                 which was why I took this attorney on was to get my motions filed
                                                     when I was pro per. When I was filing my motions, they weren’t
                                  23                 going through the proper channels, so I would have this attorney
                                                     send my motions through the proper channels. He didn’t do that
                                  24                 correctly. He stepped on my toes in every way that I was
                                                     representing my case. He had my case going. He changed to a
                                  25                 complete different route which let’s [sic] me know this man is not in
                                                     the best interest of me. He’s only thinking about his pockets.
                                  26
                                  27   RT 59-60. When asked if he wanted to add anything, Mr. Briggs stated, “Just to deny Mr.

                                  28   Hudson’s outrageous allegations.” RT 61. When asked by the judge if he felt he could still work
                                                                                        18
                                   1   with Mr. Hudson, Mr. Briggs answered: “Based on his comments today, no, I don’t.” Id. The

                                   2   judge then indicated she was inclined to deny the Marden and grant a new Faretta motion. She

                                   3   stated: “I don’t think I have grounds to grant the Marsden. I mean, Mr. Hudson, I know you don’t

                                   4   want to work with Mr. Briggs. And, you — to me as a judge it’s like a situation where a

                                   5   defendant files a complaint against a lawyer with the State Bar. That has never been sufficient to

                                   6   constitute a conflict requiring an attorney to get off the case.” RT 62. See Consiglio v. Prunty,

                                   7   121 F.3d 715(9th Cir. 1997) (unpublished) (mere filing of a bar complaint, on its own, does not

                                   8   constitute an irreconcilable conflict requiring the granting of a motion to substitute counsel).

                                   9   Ultimately, because proceedings were still suspended for the competency hearing, the judge only

                                  10   denied the Marsden motion, gave Mr. Hudson the Faretta paperwork to complete, and ordered

                                  11   everyone back for a hearing two days later. At that hearing Mr. Hudson’s Faretta motion was

                                  12   granted.
Northern District of California
 United States District Court




                                  13          On appeal Mr. Hudson challenged the denial of his Marsden motion pertaining to attorney

                                  14   Briggs. The opinion of the California Court of Appeal stated that even assuming error, solely for

                                  15   the purposes of the appeal, it would not require reversal. The court of appeal reasoned that

                                  16   because only 48 hours passed between the denial of the Marsden and the granting of the Faretta,

                                  17   and nothing adverse to Mr. Hudson happened during those 48 hours, the assumed erroneous denial

                                  18   of the Marsden motion would be harmless beyond a reasonable doubt. In support of its decision

                                  19   the court of appeal relied on two cases, People v. Chavez, 26 Cal.3d 334, 348-349 (Cal. 1980) and

                                  20   People v. Loya, 1 Cal.App.5th 932, 945 (Cal. Ct. App. 2016). In Chavez, the court held that the

                                  21   Marsden case did not enunciate a per se reversible error test, rather a defendant must show

                                  22   prejudice when a trial judge erroneously denies a request for the continued appointment of

                                  23   particular counsel without adequately inquiring into the reasons for the request. In Loya, the court

                                  24   noted that the standard for prejudice for a denied Marsden motion is whether the error was

                                  25   harmless beyond a reasonable doubt, which is the standard for reviewing constitutional errors set

                                  26   forth in Chapman v. California, 386 U.S. 18, 24 (1967).

                                  27          As the last reasoned decision from a state court, the California Court of Appeal’s decision

                                  28   is the decision to which § 2254(d) is applied. See Wilson, 138 S. Ct. at 1192. Mr. Hudson is
                                                                                         19
                                   1   entitled to habeas relief only if the California Court of Appeal’s decision was contrary to, or an

                                   2   unreasonable application of, clearly established federal law from the U.S. Supreme Court, or was

                                   3   based on an unreasonable determination of the facts in light of the evidence presented.

                                   4          The Sixth Amendment grants criminal defendants who can afford to retain counsel a

                                   5   qualified right to hire counsel of their choice. Wheat v. United States, 486 U.S. 153, 159, 164

                                   6   (1988). A criminal defendant who cannot afford to retain counsel has no right to counsel of his

                                   7   own choosing. See id. at 159. The Sixth Amendment guarantees effective assistance of counsel,

                                   8   not a “meaningful relationship” between an accused and his counsel. See Morris v. Slappy, 461

                                   9   U.S. 1, 14 (1983). The essential aim is “to guarantee an effective advocate for each criminal

                                  10   defendant rather than to ensure that a defendant will inexorably be represented by the lawyer

                                  11   whom he prefers.” Wheat, 486 U.S. at 159. Nonetheless, to compel a criminal defendant to

                                  12   undergo a trial with the assistance of an attorney with whom he has become embroiled in
Northern District of California
 United States District Court




                                  13   irreconcilable conflict is to deprive the defendant of any counsel whatsoever. Daniels v.

                                  14   Woodford, 428 F.3d 1181, 1197 (9th Cir. 2005).

                                  15          When a defendant voices a seemingly substantial complaint about counsel, the trial judge

                                  16   should make a thorough inquiry into the reasons for the defendant’s dissatisfaction. Hudson v.

                                  17   Rushen, 686 F.2d 826, 829 (9th Cir. 1982). The inquiry need only be as comprehensive as the

                                  18   circumstances reasonably would permit, however. King v. Rowland, 977 F.2d 1354, 1357 (9th

                                  19   Cir. 1992). In reviewing whether the trial judge should have granted a motion to substitute

                                  20   counsel, the reviewing habeas court may consider the extent of the conflict, whether the trial judge

                                  21   made an appropriate inquiry into the extent of the conflict, and the timeliness of the motion to

                                  22   substitute counsel. Daniels, 428 F.3d at 1197-98.

                                  23          In Schell v. Witek, the Ninth Circuit held that the “ultimate constitutional question” on

                                  24   federal habeas review is whether the state trial court’s denial of the Marsden motion “actually

                                  25   violated [the defendant’s] constitutional rights in that the conflict between [the defendant] and his

                                  26   attorney had become so great that it resulted in a total lack of communication or other significant

                                  27   impediment that resulted in turn in an attorney-client relationship that fell short of that required by

                                  28   the Sixth Amendment.” 218 F.3d 1017, 1026 (9th Cir. 2000) (en banc). Not every conflict or
                                                                                         20
                                   1   disagreement between the defendant and counsel implicates Sixth Amendment rights. Id. at 1027

                                   2   (citing Morris, 461 U.S. at 13-14). However, if a serious conflict resulted in the constructive

                                   3   denial of counsel, no further showing of prejudice is required and the defendant’s trial is presumed

                                   4   to have been unfair. See id. at 1027-28 (citing Strickland v. Washington, 466 U.S. 668, 692

                                   5   (1984)). “Actual or constructive denial of the assistance of counsel altogether is legally presumed

                                   6   to result in prejudice.” Strickland, 466 U.S. at 692. But if a serious conflict did not rise to the

                                   7   level of a constructive denial of counsel, the defendant must prove that he was prejudiced by the

                                   8   conflict. See Schell, at 1027-28 (citing Strickland, 466 U.S. at 691-92).4

                                   9          “[H]abeas petitioners are not entitled to habeas relief based on trial error unless they can

                                  10   establish that it resulted in actual prejudice.” Davis v. Ayala, 135 S.Ct. 2187, 2197 (2015) (citing

                                  11   Brecht v. Abramson, 507 U.S. 619, 637 (1993) (internal quotation marks omitted). If a state court

                                  12   finds an error harmless, that determination is reviewed under the highly deferential AEDPA
Northern District of California
 United States District Court




                                  13   standard. Id. at 2198. This means that habeas relief is not available for the error “unless the

                                  14   harmlessness determination itself was unreasonable.” Id. at 2199 (quoting Fry v. Pliler, 551 U.S.

                                  15   112, 119 (2007).

                                  16          During the closed hearing in which Judge Mockler inquired into Mr. Hudson’s conflict

                                  17   with Mr. Briggs, Mr. Hudson was clear that what he wanted was a return to his pro per status.

                                  18   Indeed, when asked at the onset, “What is it that you want to do in this case?” Mr. Hudson

                                  19   promptly stated: “I would like to have my pro per status back.” RT 59. The main example that

                                  20   Mr. Hudson gave of why he was unhappy with Mr. Briggs was that Mr. Briggs had raised

                                  21   competency concerns, which angered Mr. Hudson as he felt he was more than competent. Mr.

                                  22   Hudson was also unhappy because he claimed that the only reason he asked for an attorney was to

                                  23

                                  24   4
                                         The term “conflict of interest” is a term of art that ordinarily “denotes representation of multiple
                                  25   conflicting interests, such as an attorney’s representation of more than one defendant in the same
                                       criminal case, or a representation of a defendant where the attorney is being prosecuted for related
                                  26   crimes.” See Stenson v. Lambert, 504 F.3d 873, 886 (9th Cir. 2007). That sort of conflict could
                                       be the basis for a motion for substitution of counsel. There is also another kind of conflict, usually
                                  27   pertaining to the conduct of the defense or trial strategy, that is referred to as an “irreconcilable
                                       conflict” between attorney and client that gives rise to many motions to substitute counsel. See id.
                                  28   It is this latter sort of perceived irreconcilable conflict that prompted Mr. Hudson’s Marsden
                                       motion.
                                                                                            21
                                   1   file motions he wanted filed, and Mr. Briggs hadn’t filed the motions, instead “stepping on my

                                   2   toes in every way that I was representing my case.” RT 60. Mr. Hudson also believed that Mr.

                                   3   Briggs was working with the prosecution and acting like a prosecutor.

                                   4          These disagreements about defense strategy, and Mr. Hudson’s clear dislike and distrust of

                                   5   Mr. Briggs, reflect a situation in which Mr. Hudson likely did not have a “meaningful

                                   6   relationship” with Mr. Briggs, see Morris, 461 U.S. at 14, but not a situation in which Mr.

                                   7   Hudson’s Sixth Amendment right to counsel was violated by the trial judge’s refusal to appoint

                                   8   substitute counsel. The case is unlike cases where courts have recognized a complete breakdown

                                   9   in communication, such as: Daniels v. Woodford, 428 F.3d 1181, 1197-1201 (9th Cir. 2005)

                                  10   (finding constructive denial of counsel where defendant’s distrust of counsel was

                                  11   “understandable” given mishandling by the trial judge of several issues, and resulted in complete

                                  12   breakdown in the communication between defendant and counsel; complete breakdown in
Northern District of California
 United States District Court




                                  13   communication meant that counsel was unable to discuss possible defense strategies with

                                  14   defendant or to discover and assess basic information about the case from his perspective so that

                                  15   they might pursue that strategy); U.S. v. Moore, 159 F.3d 1154, 1159-60 (9th Cir. 1998)

                                  16   (testimony by defendant and counsel evidenced irreconcilable conflict amounting to breakdown of

                                  17   attorney─client relationship, for example: defendant threatened to sue attorney for malpractice, and

                                  18   attorney testified he felt physically threatened by defendant; defendant described several instances

                                  19   when he was unsatisfied with the attorney’s work or lack thereof, and instances when the attorney

                                  20   refused to communicate with him; defendant persistently came before the judge on several

                                  21   occasions to show evidence of irreconcilable conflict.); U.S. v. Adelo-Gonzalez, 268 F.3d 772,778-

                                  22   780 (9th Cir. 2001) (Defendant recounted bad language and threats from attorney, including

                                  23   attorney threatening to “sink him for 105 years,” in court attorney called his client a liar and

                                  24   openly opposed substitution.) “An irreconcilable conflict in violation of the Sixth Amendment

                                  25   occurs only where there is a complete breakdown in communication between the attorney and

                                  26   client, and the breakdown prevents effective assistance of counsel. Disagreements over strategical

                                  27   or tactical decisions do not rise to level of a complete breakdown in communication.” Stenson,

                                  28   504 F.3d at 886 (internal citations omitted).
                                                                                         22
                                   1          In light of the record, it was not unreasonable for the state court of appeal go directly to a

                                   2   harmless error analysis. Mr. Hudson’s complaints about Mr. Briggs do not reflect a conflict so

                                   3   serious that it rose to the level of a constructive denial of counsel. See Schell, 218 F.3d at 1026-

                                   4   28. The Court of Appeal assumed error in the trial court’s denial of the pre-trial Marsden motion

                                   5   for purposes of the appeal, but found that even any assumed error was harmless because there was

                                   6   no showing of prejudice as nothing adverse occurred during the two days between the denial of the

                                   7   Marsden and the granting of the Faretta. Mr. Hudson has not shown that he was prejudiced by

                                   8   the denial of his Marsden motion. See Davis, 135 S.Ct. at 2197. The California Court of Appeal’s

                                   9   conclusion – that there was no showing of prejudice where nothing adverse happened in Mr.

                                  10   Hudson’s case during the two days between the denial of his Marsden and him resuming his pro

                                  11   per status – was not unreasonable.

                                  12          The decision of the court of appeal was neither an unreasonable application of federal law
Northern District of California
 United States District Court




                                  13   nor contrary to federal law under 28 U.S.C. § 2254. Accordingly, Mr. Hudson is not entitled to

                                  14   habeas relief on this claim.

                                  15          1.      No Certificate Of Appealability

                                  16          A certificate of appealability will not issue because reasonable jurists “would not find the

                                  17   district court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel,

                                  18   529 U.S. 473, 484 (2000). Accordingly, a certificate of appealability is denied.

                                  19                                        VI.      CONCLUSION

                                  20          For the foregoing reasons, the petition for writ of habeas corpus is DENIED. Petitioner’s

                                  21   request for a ruling is moot as this order constitutes the ruling, and his request for an evidentiary

                                  22   hearing is denied as unnecessary. The Clerk shall close the file.

                                  23

                                  24          IT IS SO ORDERED.

                                  25

                                  26   Dated: September 18, 2019

                                  27                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  28                                                      United States District Judge
                                                                                         23
